DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-22 directed to inventions non-elected without traverse (see OA 07/08/2020; REM 10/08/2020).  Accordingly, claims 15-22 been cancelled.

Allowable Subject Matter
Claims 1, 3-5, 11, 13-14 (renumbered 1-7) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a display device comprising “a touch electrode disposed between and directly contacting the substrate and the buffer layer and configured to form a capacitance with a touch object on the substrate; and a connection electrode extending through the buffer layer, the gate insulating layer, and the first passivation layer to directly contact the touch electrode, wherein the pixel electrode extends through the second passivation layer to directly contact the connection electrode”, in combination with the other limitations in the claim
Independent Claim 13 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a display device comprising “a touch electrode disposed between the substrate and the passivation layer and configured to form a capacitance with a touch object, wherein the touch electrode includes a semiconductor layer of the sensing element; and an auxiliary electrode disposed on a same layer as the pixel electrode and separated from the pixel electrode, wherein the auxiliary electrode is connected to the touch electrode” in combination with the other limitations in the claim.
Independent Claim 14 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a display device comprising  “a touch electrode disposed between the substrate and the passivation layer and configured to form a capacitance with a touch object, wherein the driving element includes a first gate electrode and a second gate electrode disposed on the first gate electrode, the first gate electrode and the second gate electrode being disposed between the substrate and the passivation layer, wherein the touch electrode and the first gate electrode are both directly disposed on a same surface of the gate insulation layer and are directly connected together” in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627